
Exhibit 10.1

 
AMENDMENT NO. 1 TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
This Amendment No. 1 (this “Amendment”) is entered into as of December 17, 2010
with reference to the Amended and Restated Credit Agreement dated as of February
11, 2010, among The McClatchy Company, as the Borrower, Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer, JPMorgan Chase Bank,
N.A., as Syndication Agent and the other Lenders party thereto (the “Credit
Agreement”).  Capitalized terms used in this Amendment and not otherwise defined
herein are used with the meanings set forth for those terms in the Credit
Agreement.
 
1. Reduction of Revolving Credit Commitments.  Pursuant to Section 2.06(a)(i) of
the Credit Agreement, the Borrower requests that the Revolving Credit Facility
be permanently reduced on the Amendment Effective Date (as defined in Section 4
of this Amendment), from $236,413,278.30 to $150,787,203.14, with each Revolving
Lender’s respective Revolving Credit Commitment being reduced pro rata in
accordance with such Lender’s Applicable Percentage.  The Borrower hereby
requests that the Required Lenders waive the requirement in Section 2.06(a)(i)
of the Credit Agreement that such reduction occur in a whole multiple of
$1,000,000, and that five Business Days’ prior notice of such reduction be given
to the Administrative Agent.  Subject to effectiveness of this Amendment, the
Administrative Agent is authorized to update Schedule 2.01 of the Credit
Agreement to reflect the foregoing reduction, and to retain such Schedule on
file.
 
2. Amendments.  The Borrower and the Administrative Agent (acting with the
consent of the Required Lenders) hereby agree to amend the Credit Agreement as
follows:
 
(a) The definition of the term “Available Investment Basket Amount” in
Section 1.01 of the Credit Agreement is hereby amended and restated as follows:
 
““Available Investment Basket Amount” means $150,000,000, less the cumulative
amount used since February 11, 2010 to make Investments (net of any return of
capital) under Section 7.10(g), Section 7.10(i) and Section 7.10(n).”
 
(b) There shall be added to Section 1.01 of the Credit Agreement a new term as
follows:
 
““Available Liquidity” means, as of as of any date and after giving effect to
all actions of the Borrower expected to occur on such date, the sum on such date
of (x) the Cash Equivalents, plus (y) the amount by which the aggregate
Revolving Credit Commitments shall exceed the aggregate Outstanding Amount of
the Revolving Credit Loans, all L/C Obligations, and all Swing Line Loans.”
 
(c) The definition of the term “Class A Maturity Date” in Section 1.01 of the
Credit Agreement is hereby amended and restated as follows:
 
““Class A Maturity Date” means, solely with respect to the Class A Term A Loans,
December 31, 2010, and otherwise means July 1, 2013.”
 

 
 

--------------------------------------------------------------------------------

 



 
(d) The definition of the term “Class B Maturity Date” in Section 1.01 of the
Credit Agreement is hereby amended and restated as follows:
 
““Class B Maturity Date” means, solely with respect to the Class B Term A Loans,
December 31, 2010, and otherwise means June 27, 2011.”
 
(e) The definition of the term “Exchange Transaction Expenses” in Section 1.01
of the Credit Agreement is hereby amended to delete the words “fees and expenses
payable to the Financial Advisors” where they appear in sub-clause (ii) of that
definition, and to replace such words with “[RESERVED]”.
 
(f) The term “Financial Advisors” in Section 1.01 of the Credit Agreement is
hereby deleted in its entirety.
 
(g) The term “Later Maturity Public Indebtedness” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety.
 
(h) The definition of the term “Swing Line Sublimit” in Section 1.01 of the
Credit Agreement is hereby amended to delete the amount “$120,000,000” where it
appears in that definition, and to replace such amount with “$45,000,000”.
 
(i) Section 2.01(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
“Class B Maturity Date.  On the Class B Maturity Date, the Commitments of all
Class B Revolving Credit Lenders shall terminate and the Commitments of all
Class A Revolving Credit Lenders shall continue on the terms herein set forth,
and, subject to all Credit Extensions by the Class B Lenders being paid in full
on the Class B Maturity Date:
 
(i)           the Borrower shall prepay the outstanding Revolving Credit Loans
in an amount sufficient to reduce the outstanding principal amount thereof to an
amount not in excess of the aggregate amount of all Class A Revolving Credit
Commitments;
 
(ii)           the Applicable Percentage of each Class A Lender shall be
adjusted to reflect the termination of the Revolving Credit Commitments of the
Class B Revolving Credit Lenders; and
 
(iii)           all outstanding Revolving Credit Loans shall be continued as
Revolving Credit Loans held by all Class A Revolving Credit Lenders ratably in
accordance with their respective Applicable Percentages.”
 
(j) Section 2.05(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 

 
 

--------------------------------------------------------------------------------

 



 
“Mandatory.
 
(i)           On the dates specified in clauses (A) and (B) of Section
2.06(b)(i), the Borrower shall prepay an amount sufficient to cause the Total
Revolving Credit Outstandings to be less than or equal to the Revolving Credit
Facility as reduced in accordance therewith.
 
(ii)           Upon the incurrence or issuance by the Borrower or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.02), the Borrower shall prepay an
aggregate principal amount of Loans up to an amount equal to 100% of all Net
Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such Subsidiary, such prepayments to be applied first, ratably to
the L/C Borrowings and the Swing Line Loans, and second, shall be applied
ratably to the outstanding Revolving Credit Loans.
 
(iii)           Upon the incurrence or issuance by the Borrower of any
Indebtedness permitted to be incurred or issued pursuant to Section 7.02(l), the
Borrower shall utilize the Net Cash Proceeds therefrom to prepay the outstanding
principal amount of all Loans owed to the Class A Lenders or the Class B
Lenders, as designated by the Borrower, and whose Commitments shall have been
reduced pursuant to Section 2.06(b)(iii).
 
(iv)           If for any reason the Total Revolving Credit Outstandings at any
time exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess.”
 
(k) Section 2.06(b)(i)(C) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
 
“[RESERVED];”
 
(l) Section 6.02(e) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
“[RESERVED];”
 
(m) Section 6.03(e) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
“of the incurrence or issuance of any Indebtedness for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.05(b)(ii); and”
 

 
 

--------------------------------------------------------------------------------

 



 
(n) Section 6.11 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
“Use the proceeds of the Credit Extensions only for working capital and other
corporate purposes not in contravention of Law or of any Loan Document.”
 
(o) Section 6.14 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
“[RESERVED].”
 
(p) Section 7.02(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
“unsecured Indebtedness of the Borrower (which may be guaranteed by
Subsidiaries), at any time outstanding in an aggregate principal amount not to
exceed $200,000,000, to be used for any general corporate purposes;”
 
(q) Section 7.02(l) of the Credit Agreement is hereby amended to delete the term
“Section 2.05(b)(vi)” where it appears in that section, and to replace such term
with “Section 2.05(b)(iii)”.
 
(r) Section 7.03(ii) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
“(A) any Loan Party other than the Borrower may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
to another Loan Party, and (B) any Loan Party may Dispose of its assets to any
other Loan Party;”
 
(s) Section 7.03(vi) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
“the Borrower or any of its Subsidiaries may enter into one or more leveraged
partnerships in connection with a Disposition of property made for fair market
value and on terms satisfactory to the Administrative Agent (a “Leveraged
Partnership Disposition”), provided that the Borrower shall have received the
prior written consent of the Administrative Agent to its entry into such
transaction and the execution and delivery of the definitive documentation in
connection therewith”
 
(t) Section 7.03(vii) is hereby amended and restated in its entirety as follows:
 
“other Dispositions so long as (x) no Default or Event of Default exists or
would result therefrom, (y) after giving pro forma effect to such transaction,
the Borrower shall be in compliance with the covenants in Section 7.07, and (z)
such Disposition shall be (A) for fair market value and (B) at least 75% of the
proceeds thereof shall be in cash or Cash Equivalents;”
 

 
 

--------------------------------------------------------------------------------

 



 


 
(u) Section 7.06 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
“The Borrower shall not, nor shall it permit any Subsidiary to, use the proceeds
of any Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately for any purpose that entails a violation
of, or that is inconsistent with, Regulation U of the FRB.”
 
(v) Section 7.07(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
“The Borrower shall not permit the Consolidated Interest Coverage Ratio as of
the last day of any fiscal quarter of the Borrower to be less than 1.50 to
1.00.”
 
(w) There shall be added a new sub-section (c) to Section 7.07 of the Credit
Agreement, as follows:
 
“Available Liquidity.  The Borrower shall not permit the Available Liquidity as
of the last day of each fiscal quarter of the Borrower commencing with the
fiscal quarter ending in March 2011 to be less than $50,000,000; provided that
if the Borrower has not received a dividend from Classified Ventures, LLC in a
minimum amount of $20,000,000 prior to the last day of the fiscal quarter ending
in March 2011, then the minimum Available Liquidity required as of such date
(but not as of the last day of any other fiscal quarter of the Borrower) shall
be $25,000,000.”
 
(x) Section 7.09(g) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
“the Borrower may make any payment at the maturity of, or any payment
constituting an Early Retirement of its Public Indebtedness;”
 
(y) Section 7.09(h) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
“the Borrower may (i) declare and pay cash dividends to its stockholders and
(ii) purchase, redeem or otherwise acquire for cash Equity Interests issued by
it, if after giving effect thereto the aggregate amount of such dividends,
purchases, redemptions or acquisitions paid or made under clauses (i) and (ii)
would not exceed during the 12 month period ending on the date the dividend or
such purchase, redemption or acquisition would be paid or made:
 

 
 

--------------------------------------------------------------------------------

 



 
(A)           $30,000,000 (if such dividend is declared or such purchase,
redemption or acquisition is made at a time when the amount of Consolidated
Indebtedness of the Borrower would not cause the Consolidated Total Leverage
Ratio to equal or exceed 3.50 to 1.00);
 
(B)           $20,000,000 (if such dividend is declared or such purchase,
redemption or acquisition is made at a time when the amount of Consolidated
Indebtedness of the Borrower would cause the Consolidated Total Leverage Ratio
to equal or exceed 3.50 to 1.00 but would not cause the Consolidated Total
Leverage Ratio to equal or exceed 4.00 to 1.00); or
 
(C)           $10,000,000 (if such dividend is declared or such purchase,
redemption or acquisition is made at a time when the amount of Consolidated
Indebtedness of the Borrower would cause the Consolidated Total Leverage Ratio
to equal or exceed 4.00 to 1.00 but would not cause the Consolidated Total
Leverage Ratio to equal or exceed 4.50 to 1.00),
 
in each case calculated using the Consolidated EBITDA of the Borrower as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a));”
 
(z) Section 7.09(i) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
“[RESERVED]”
 
(aa) Section 7.10(g)(iv) of the Credit Agreement is hereby amended by adding the
following at the end of that section, immediately before the semi-colon:
 
“and so long as within 10 days after such Investment (or such longer period
agreed to by the Administrative Agent), the Borrower’s or the applicable
Subsidiary’s interests in such Investment are pledged to the Administrative
Agent to the extent required by the Security Agreement;”
 
(bb) Section 10.19(a) of the Credit Agreement is hereby amended to delete the
words “or Section 6.11(ii) or (iii)” where they appear in that section.
 
(cc) Exhibit D to the Credit Agreement is hereby deleted and replaced with a new
Exhibit D in the form of Annex I to this Amendment.
 
3. Conditions Precedent.  The effectiveness of this Amendment shall be
conditioned upon the receipt by the Administrative Agent (the date upon which
all such items shall have been received, the “Amendment Effective Date”) of:
 

 
 

--------------------------------------------------------------------------------

 



 
(a) counterparts of this Amendment executed by the Borrower;
 
(b) written consents hereto executed by the Required Lenders in substantially
the form of Exhibit A attached hereto;
 
(c) receipt by the Administrative Agent of amendment fees in an amount equal to
0.125% of the aggregate principal amount of Loans, L/C Obligations and unfunded
Commitments (based, in each case, on a $150,787,203.14 Revolving Credit
Facility) held by Lenders that shall have executed and returned written consents
in substantially the form of Exhibit A attached hereto to Mayer Brown LLP by
6:00 p.m. (Pacific Time) on December 16, 2010 (which fees shall be distributed
by the Administrative Agent ratably among such consenting Lenders);
 
(d) receipt by the Administrative Agent of a reaffirmation of the Guaranty and
of the Security Agreement by Guarantor in form and substance reasonably
satisfactory to the Administrative Agent;
 
(e) receipt by the Administrative Agent of (i) an incumbency certificate issued
by the secretary or assistant secretary of the Borrower and each Guarantor,
certifying as to the authority of the person executing this Amendment (in the
case of the Borrower) and the reaffirmations referred to in clause (d) above,
(ii) a copy of a resolution from the board of directors of the Borrower and each
Guarantor, authorizing execution and delivery of this Amendment(in the case of
the Borrower) and the reaffirmations referred to in clause (d) above, and (iii)
a signed copy of a favorable opinion, addressed to the Administrative Agent and
the Lenders, of counsel for the Borrower acceptable to the Administrative Agent
as to such matters as the Administrative Agent may reasonably request; and
 
(f) receipt by the Administrative Agent of all fees and expenses payable to it
and its special counsel in connection with this Amendment.
 
4. Representations and Warranties.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that, as of the date of this Amendment, (i)
no Default has occurred and remains continuing, and (ii) the representations and
warranties contained in Article V of the Credit Agreement, as amended hereby,
and each other Loan Document or which are contained in any document furnished at
any time under or in connection with the Credit Agreement are true and correct
as if made on the date hereof, except for representations and warranties which
expressly speak as of a particular date, in which case they shall be true and
correct as of such earlier date except that (A) the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement shall refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement, and
(B) the representations and warranties contained in subsection (c) of
Section 5.05 of the Credit Agreement shall refer to the most recent statements
furnished pursuant to clauses (b) of Section 6.01 of the Credit Agreement.
 

 
 

--------------------------------------------------------------------------------

 



 
5. Confirmation.  In all other respects, the terms of the Credit Agreement and
the other Loan Documents are hereby confirmed.  This Amendment shall be deemed
to be a Loan Document.
 
6. Counterparts.  This Amendment may be executed in any number of counterparts,
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
7. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
 


 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower and the Administrative Agent have executed this
Amendment as of the date first written above by their duly authorized
representatives.
 
THE McCLATCHY COMPANY


 
By:/s/ Patrick J. Talamantes                  
 
Name: Patrick J. Talamantes                   
 
Title: VP, Finance and CFO                  
 
BANK OF AMERICA, N.A., as Administrative Agent




By: /s/ Brenda H.
Little                                                                         
Name: Brenda H.
Little                                                                         
Title: Vice
President                                                                         





 
 

--------------------------------------------------------------------------------

 

[Annex I to Amendment]


EXHIBIT D
 
FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement Date:  ___________, _____
 
To:
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 11, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”, the terms
defined therein being used herein as therein defined), among The McClatchy
Company, a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the Borrower, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on the behalf
of the Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           The Borrower has delivered to the Administrative Agent the year-end
audited financial statements required by Section 6.01(a) of the Agreement for
the fiscal year of the Borrower ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           The Borrower has delivered to the Administrative Agent the
unaudited financial statements required by Section 6.01(b) of the Agreement for
the fiscal quarter of the Borrower ended as of the above date.  Such financial
statements fairly present the financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
 

 
 

--------------------------------------------------------------------------------

 



 
3.           A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and
 
[select one:]
 
[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]
 
--or--
 
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
 
4.           The representations and warranties of the Borrower contained in
Article V of the Agreement, and any representations and warranties of the
Borrower that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered.
 
5.           The financial covenant analyses and information set forth on
Schedules 1 and 2 attached hereto are true and accurate on and as of the date of
this Certificate.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________.
 
THE MCCLATCHY COMPANY
 


 


 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           
 

 
 

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________(“Statement Date”)
 
SCHEDULE 1
 
to the Compliance Certificate
 
($ in 000’s)
 
I.           Section 7.07(a) – Consolidated Interest Coverage Ratio.
 
 
A.
Consolidated EBITDA for four consecutive fiscal quarters ending

                                on above date (“Subject Period”) as set forth on
Schedule 2:
$
 

 
 
B.
Consolidated Interest Charges for Subject Period:
$
 

 
 
C.
Consolidated Interest Coverage Ratio (Line I.A. ¸

                                Line I.B):
 
  to 1

 
 
Minimum required:  1.50 to 1.00

 


II.           Section 7.07(b) – Consolidated Leverage Ratio.
 
 
A.
Consolidated Indebtedness at Statement Date: 
 $  

 
 
B.
Consolidated EBITDA for Subject Period (Line I.A. above):
$
 

 
 
C.
Consolidated Leverage Ratio (Line II.A ¸ Line II.B):
 
  to 1

 
 
Maximum permitted:

 
Fiscal quarter ending:
Ratio:
December, 2009
7.00 to 1.00
March, 2010
6.75 to 1.00
June, 2010
6.75 to 1.00
September, 2010
6.75 to 1.00
December, 2010
6.75 to 1.00
March, 2011
6.50 to 1.00
June, 2011
6.50 to 1.00
September, 2011
6.50 to 1.00
December, 2011
6.50 to 1.00
March, 2012
6.25 to 1.00
June, 2012
6.25 to 1.00
September, 2012
6.25 to 1.00
December, 2012
6.25 to 1.00
March, 2013 and thereafter
6.00 to 1.00

 
 
 

--------------------------------------------------------------------------------

 
III.           Section 7.07(c) – Available Liquidity.
 
 
A.
Cash Equivalents on hand as of above date:
$
 

 
 
B.
Revolving Credit Commitments as of above date:
$
 

 
 
less

 
 
 Outstanding Amount of Revolving Credit Loans:
($                                            )
 

 
 
 Outstanding Amount of all L/C Obligations: 
 ($                                           )
 

 
 
 Outstanding Amount of all Swing Line Loans:
 ($                                           )
 

 
 
 Subtotal of B (line availability)  $
 

 
 
C.
Available Liquidity (Line III.A. + Line IIII.B):
$
 

 
 
Minimum required:  $50,000,000

 

 
 

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________(“Statement Date”)
 
SCHEDULE 2
 
to the Compliance Certificate
 
($ in 000’s)
 
Consolidated EBITDA
 
(in accordance with the definition of Consolidated EBITDA
 
as set forth in the Agreement)
 
 
 
 
Consolidated EBITDA
 
Quarter
Ended
_______
 
Quarter
Ended
_______
 
Quarter
Ended
_______
 
Quarter
Ended
_______
Twelve
Months
Ended
_______
Consolidated Net Income
         
+Consolidated Interest Charges
         
+income taxes
         
+depreciation expense
         
+amortization expense
         
+stock option expense
         
+non-cash restructuring charges
         
+cash restructuring charges (up to caps)
         
+non-recurring or non-cash charges or losses
         
+charges and losses on extinguishment of debt
         
+Exchange Transaction expenses
         
-non-recurring or non-cash gains or other items
         
-all gains from extinguishment of debt
         
=Consolidated EBITDA
         








 
 

--------------------------------------------------------------------------------

 

[Exhibit A to Amendment]
 
CONSENT OF LENDER
 
This Consent of Lender is delivered by the undersigned Lender to Bank of
America, N.A., as Administrative Agent, with reference to the Amended and
Restated Credit Agreement dated as of February 11, 2010, among The McClatchy
Company, as the Borrower, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, JPMorgan Chase Bank, N.A., as Syndication Agent and
the other Lenders party thereto (the “Credit Agreement”).  Capitalized terms
used herein are used with the meanings set forth for those terms in the Credit
Agreement.
 
The undersigned is a party to the Credit Agreement and hereby consents to the
execution and delivery of the proposed Amendment No. 1 to Amended and Restated
Credit Agreement by the Administrative Agent on behalf of the Lenders party to
the Credit Agreement, substantially in the form of the draft presented to the
undersigned.
 


 


 
[Name of Lender]
 


 
By:                                                                
 
Title:                                                                
 

